Citation Nr: 9919401	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-48 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the veteran's service-connected appendectomy with post-
operative ventral hernia.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected hiatal hernia with abdominal adhesions and 
deformed duodenal bulb, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
September 1973 and from March 1974 to August 1991.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which assigned a 
temporary total rating for convalescence for an appendectomy 
with postoperative ventral hernia, effective from July 6, 
1993, with a noncompensable evaluation to resume effective 
September 1993.  The rating decision also granted an 
increased (compensable) evaluation of 10 percent for the 
veteran's hiatal hernia with abdominal adhesions and deformed 
duodenal bulb.  The veteran appealed seeking an increased 
evaluation for both disorders.

The case was previously before the Board in June 1997 and was 
remanded to the RO for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the case is now returned to the Board.

It is also noted by the Board that, in June 1997, the veteran 
requested a hearing before the Board.  However, the record 
indicates that in July 1997, the veteran withdrew his request 
for a hearing.

It is also noted that during the pendency of this appeal, the 
veteran submitted numerous other claims, all of which were 
denied by an August 1998 rating decision of the RO.  The 
Board notes that none of the issues denied by the August 1998 
rating decision have been developed for appellate review 
inasmuch as, according to the records before the Board, the 
veteran has not filed a notice of disagreement, has not been 
provided with a statement of the case, and has not filed a 
substantive appeal.  Accordingly, those issues are not before 
the Board at this time.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected appendectomy with post-
operative ventral hernia is manifested by a well-healed 
surgical scar, with no evidence of tenderness, no evidence of 
a current ventral hernia, no evidence of weakening of the 
abdominal wall, and no evidence that a supporting belt is 
indicated.

3.  The veteran's service-connected hiatal hernia with 
abdominal adhesions and deformed duodenal bulb is manifested 
by complaints of persistent epigastric distress with 
dysphagia, and findings on most recent examination of 
residual indigestion with dyspepsia; however, there is no 
evidence of pyrosis, regurgitation, or accompanying 
substernal or arm or shoulder pain, and the manifest symptoms 
are not shown to be productive of considerable impairment to 
health.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for the veteran's service-connected appendectomy with post-
operative ventral hernia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.31, 4.113, 4.114, Diagnostic Code 7339, 4.118, 
Diagnostic Code 7803, 7804, 7805 (1998).

2.  The criteria for an increased evaluation greater than the 
currently assigned 10 percent disability evaluation for the 
veteran's service-connected hiatal hernia with abdominal 
adhesions and deformed duodenal bulb are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.113, 4.114, Diagnostic Code 
7346 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the veteran's service medical records reveals that 
in 1974, he was treated on multiple occasions for 
gastrointestinal complaints and the clinical impression was 
that of a duodenal ulcer with early obstruction.  An upper 
gastrointestinal series was performed in May 1974, which 
revealed that no ulceration was present.  However, there was 
a slightly widened esophagogastric junction which was 
believed to reflect a small sliding hiatus hernia, with no 
reflux demonstrated.  Subsequent records indicate 
intermittent treatment for gastroesophageal complaints.  In 
December 1987, the veteran was treated for complaints of 
severe generalized abdominal pain and he subsequently 
underwent an appendectomy.  On separation examination, the 
veteran was reported to be in good health and had no 
pertinent complaints.

Following his separation from service, the veteran underwent 
a VA examination in November 1991.  History of hiatal hernia 
was noted.  On examination, he gave a history of dysphagia.  
He denied any current treatment and denied nausea, vomiting, 
burning or pain.  History of a ruptured appendix in service 
was also noted.  Examination found the abdomen within normal 
limits with a well healed six inch scar below the umbilicus 
secondary to the appendectomy.

By a March 1992 rating decision, the RO granted service 
connection for a hiatal hernia and an appendectomy, assigning 
noncompensable disability evaluations for each disorder.

The veteran submitted a claim seeking increased evaluations 
for each disorder in July 1993.  Medical records submitted 
from the Seymour Johnson Air Force Base Hospital reported 
that the veteran had developed a small bowel obstruction in 
November 1992 and post-operative ventral hernia.  He was 
admitted to the hospital in July 1993 and underwent a repair 
of the ventral hernia.  The surgical record noted that there 
were many small bowel adhesions which were taken down in 
entirety with the small bowel being run from the third 
portion of the duodenum down to the ileocecal junction.  In 
August 1993, it was reported that he was well healed with no 
evidence of recurrence.

On VA examination in February 1994, the veteran complained of 
gas pains, soreness, cramping and nausea.  On examination, 
there was generalized tenderness, with no masses noted, but 
with definite guarding over the entire abdomen.  Bowel sounds 
were not increased.  The veteran complained of hemorrhoids, 
which were present and he also complained of constant nausea.  
The diagnosis was that of post-operative ruptured appendix 
with generalized peritonitis, repair of ventral hernia with 
lyses and adhesions associated with constipation and 
generalized abdominal pain and nausea.  Also diagnosed was a 
hiatal hernia with reflux and a deformed duodenal bulb 
consistent with peptic ulcer of the duodenum.  An upper 
gastrointestinal series noted that the barium flowed through 
the esophagus, into the stomach, duodenal bulb and duodenal 
sweep without obstruction.  There was evidence of a small 
hiatal hernia with minimal gastroesophageal reflux.  
Esophagus and stomach were otherwise unremarkable.  It was 
stated that the duodenal bulb was slightly deformed and one 
could not rule out the possibility of an active ulcer crater 
on the lesser curvature side of the bulb.  Duodenal sweep was 
normal.   

Pursuant to the above discussed evidence, in a July 1994 
rating decision, the RO assigned a temporary total rating for 
convalescence for an appendectomy with postoperative ventral 
hernia, effective from July 6, 1993, with a noncompensable 
evaluation to resume effective September 1993.  The rating 
decision also granted an increased (compensable) evaluation 
of 10 percent for the veteran's hiatal hernia with abdominal 
adhesions and deformed duodenal bulb.

Following the Board's June 1997 remand, VA outpatient 
treatment records spanning from March 1996 to May 1996 were 
received into the record in July 1997.  These indicated that 
the veteran complained of a choking sensation when eating 
solid foods.  There was an impression of dysphagia, rule out 
an esophageal stricture.  It was noted that he was on Zantac.

Received in September 1997 were numerous additional records 
from the Seymour Johnson Air Force Base Hospital.  Amongst 
these records was an upper gastrointestinal series, performed 
in April 1992, which diagnosed a hiatal hernia with 
gastroesophageal reflux and moderate signs of esophagitis.  
In November 1992, he was admitted with a diagnosis of a small 
bowel obstruction.  Copies of the veteran's July 1993 records 
of an exploratory laparotomy with post-operative ventral 
hernia repair were also received.  A subsequent clinical 
record, dated in November 1993, noted the veteran complained 
of intermittent cramps and abdominal pain, but there was no 
recurrence of the post-operative ventral hernia.  The 
impression was of a partial small bowel obstruction.  
Abdominal X-ray study was unremarkable other than a mild 
ileus of the distal ileum.  In April 1994, an upper 
gastrointestinal series noted a sliding hiatal hernia which 
was incompletely reducible and gastroesophageal reflux.  In 
June 1994, a follow-up upper gastrointestinal series noted a 
small persistent sliding hiatal hernia with minimal signs of 
gastroesophageal reflux.  In October 1995, the veteran 
underwent an esophagogastroduodenoscopy with biopsies.  It 
was noted that he complained of persistent epigastric pain 
since stopping Zantac, which improved when he went back on 
Zantac.  History of a duodenal bulb ulcer for the prior year 
was noted.  What appeared to be a fairly wide hiatal hernia 
was noted during this procedure.  Diagnoses were gastritis, 
grade I esophagitis, and a hiatal hernia.  There were no 
subsequent pertinent treatment records.

The veteran underwent another VA examination in March 1998.  
On that examination, the veteran reported his abdominal 
symptoms were much improved post 1994 treatment with Zantac.  
The veteran reported still getting daily indigestion, 
particularly with fried or spicy food.  He reported taking 
one or two Rolaids after every meal because of post prandial 
dyspepsia.  He denied any nocturnal dyspepsia.  He also 
denied any nausea, vomiting, or hematemesis.  The veteran 
reported a sensation of food getting hung up two or three 
times per week.  He denied any regurgitation and denied any 
symptoms other than post prandial dyspepsia.  Regarding the 
veteran's appendectomy, it was noted that since the 1994 
repair of the post-operative ventral hernia, the veteran 
reported some tenderness along the incision.  Examination of 
the abdomen revealed a healed midline scar from just below 
the xiphoid down to the symphysis pubis.  The umbilicus was 
absent.  There was no herniation and no tenderness noted 
along the scar.  The only treatment at present was for the 
acid peptic disease and otherwise the pertinent examination 
of the abdomen was normal.  Among the diagnoses were acid 
peptic disease with peptic ulceration and residual 
indigestion, a hiatal hernia with residual indigestion and 
dyspepsia, and a 1987 appendectomy with status post small 
bowel obstruction secondary adhesions and ventral hernia with 
repair with residuals.

II.  Analysis

The veteran and his representative contend that an increased 
evaluation is warranted for his service connected hiatal 
hernia with abdominal adhesions and deformed duodenal bulb 
and also his appendectomy with post-operative ventral hernia.  
The veteran has made contentions that he has a weakened 
stomach wall, cannot perform strenuous labor, and experiences 
constant soreness, which he argues warrants an increased 
evaluation for his post-operative ventral hernia.  The 
veteran has also made contentions that he has a frequent 
upset stomach, gas, difficulty swallowing, and he has 
reported being on a special diet to prevent bowel blockage, 
which he argues warrants an increased evaluation for his 
hiatal hernia.

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
The Board is satisfied that all available relevant evidence 
has been obtained and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  
Specifically, the Board notes that the veteran has been 
afforded multiple VA examinations, all pertinent medical 
evidence identified has been obtained, and this case has been 
previously remanded in order to ensure its complete 
development.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

The Board will first address the veteran's service connected 
appendectomy with post-operative ventral hernia, which is 
currently rated noncompensable under Diagnostic Code 7339 for 
hernia, ventral, postoperative.  Diagnostic Code 7339 
provides a noncompensable rating for ventral hernia, 
postoperative status, healed, no disability, belt not 
indicated.  A 20 percent rating is assigned when the hernia 
is small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of abdominal wall and indication for a 
supporting belt.  The next higher rating of 40 percent is 
authorized for hernia which is large, not well supported by 
belt under ordinary conditions.  The maximum rating of 100 
percent is assigned for hernia which is massive, persistent, 
with severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7339.

Having carefully reviewed the entire evidentiary record, as 
discussed above, the Board finds that the record does not 
demonstrate any current residuals associated with the 
postoperative ventral hernia to warrant an increased 
(compensable) evaluation.  In particular, the Board notes 
that subsequent to the July 1993 surgical repair of the 
ventral hernia, there has been no medical treatment of the 
disorder.  A November 1993 record from Seymour Johnson Air 
Force Base Hospital noted intermittent cramps and abdominal 
pain but with no recurrence of the ventral hernia.  Likewise, 
VA examination in February 1994 did demonstrate generalized 
abdominal pain, but with no recurrence of the ventral hernia.  
All subsequent treatment for the veteran's epigastric 
complaints pertained to his hiatal hernia, not his post-
operative ventral hernia.  Most significantly, most recent VA 
examination in March 1998 noted that although the veteran 
reported some tenderness along the incision of the post-
operative ventral hernia, there was no herniation and no 
abdominal tenderness or tenderness of the scar on 
examination.

The Board finds that the medical record does not indicate any 
recurrent ventral hernia, and although there has been some 
reported abdominal discomfort, the record indicates that the 
post-operative ventral hernia was well healed.  Moreover, 
there was no indication of the use of a supporting belt, or 
of a weakening of the abdominal wall, two criteria necessary 
for the lowest compensable evaluation under Diagnostic Code 
7339.  Accordingly, the Board finds that an increased 
evaluation under Diagnostic Code 7339 is not warranted.  The 
Board has taken into consideration the veteran's contentions 
of a weakened stomach wall and constant soreness, but the 
Board finds these contentions are not supported by the 
current medical record, as there was no finding of abdominal 
tenderness on the most recent VA examination.

The Board has also considered the possible application of 
other Diagnostic Codes to the veteran's post-operative scar.  
For example, Diagnostic Code 7805 provides that scars are to 
be evaluated on the limitation of function of the body part 
affected.  The provisions of Diagnostic Code 7803 provide 
that a compensable evaluation is warranted for scars that are 
superficial or poorly nourished, with repeated ulceration, 
while the provisions of Diagnostic Code 7804 provide that a 
compensable evaluation is appropriate for scars that are 
superficial, tender, and painful on objective demonstration.  
However, the Board again notes that most recent VA 
examination reported no tenderness of the veteran's scar, and 
to the extent that the veteran has reported complaints of 
abdominal pain, those complaints have been considered in the 
evaluation of his hiatal hernia disorder.  Accordingly, the 
Board finds that the criteria for a compensable evaluation 
under Diagnostic Code 7805 are not met as the veteran is not 
shown to have any limitation of function.  The Board further 
notes that as there is no objective medical evidence of 
record to show that the appellant's scar is tender or 
painful, or that he has experienced repeated ulceration or 
any loss of function, a compensable evaluation would not be 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.

Turning now to the evaluation of the veteran's service 
connected hiatal hernia with abdominal adhesions and deformed 
duodenal bulb, the Board notes that this disorder is 
evaluated in accordance with Diagnostic Code 7346, which 
provides that symptoms of pain, vomiting, material weight 
loss and hematemesis, melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health warrants a 60 percent evaluation.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health, 
warrants a 30 percent evaluation.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Having carefully reviewed the entire evidentiary record, the 
Board notes that the veteran has been treated for multiple 
complaints of epigastric distress and has reported incidents 
of dysphagia.  There is also evidence of record, as 
demonstrated by most recent VA examination, of residual 
indigestion with dyspepsia.  However, the medical record does 
not support a finding of "considerable" impairment of 
health from such symptomatology as persistently recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation, 
and substernal or arm or shoulder pain.  While some of the 
symptomatology listed under Diagnostic Code 7346 has been 
demonstrated, there is no indication that such symptomatology 
results in "persistently" recurrent epigastric distress or 
"considerable" impairment of health.  In this regard, it is 
noted that the veteran himself has given a history of his 
disorder being much improved with Zantac, and he has denied 
nocturnal dyspepsia, nausea, vomiting, or hematemesis.  
Accordingly, the Board finds that there is no indication that 
the veteran's gastrointestinal complaints have resulted in 
such functional impairment as to result in "considerable" 
health impairment.

The Board also notes that, to whatever extent the veteran may 
be offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Finally, the Board notes, in regard to all of the veteran's 
claims, that the principle relating to pyramiding proclaims 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected rating, and the rating of 
the same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  There are diseases of the 
digestive system which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbance in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instructions in the Schedule for Rating Disabilities, do not 
lend themselves to distinct and separate disability ratings 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  
Ratings for disorders of the digestive system under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive, will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. 
§ 4.114.

In evaluating the veteran's service-connected disorders, the 
Board has taken into consideration all possible diagnostic 
codes within 38 C.F.R. § 4.114.  However, the Board finds 
that given the demonstrated hiatal hernia, the diagnostic 
code which reflects the predominant disability picture is 
Diagnostic Code 7346 rather than any other possible 
diagnostic code pertaining to the digestive system.  It is 
also the decision of the Board that the currently assigned 10 
percent disability evaluation accurately reflects the level 
of disability associated with this condition, that an 
increased evaluation is not warranted under any other 
possible diagnostic code pertaining to the digestive system, 
and as the current 10 percent rating may not be "combined" 
with a rating under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive, the Board finds that 
entitlement to a rating in excess of 10 percent for the 
service-connected gastrointestinal disability is not 
warranted.  See 38 C.F.R. § 4.114.

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An extra-
schedular evaluation may be assigned under 38 C.F.R. 
§ 3.321(b)(1) in exceptional cases, where the schedular 
evaluations are found to be inadequate.  The governing norm 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the present case, 
frequent periods of hospitalization are not shown.  The 
veteran noted in his November 1994 substantive appeal that he 
had to leave a job after 2-1/2 years because of the strain 
the job kept on his stomach.  He indicated in a September 
1994 statement that he left his job after 2-1/2 years because 
heavy lifting resulted in a hernia.  Nevertheless, at his 
March 1996 Persian Gulf examination, it was noted that he was 
a delivery driver.  Under these circumstances, the Board 
finds that there is no evidence of marked interference with 
employment.  Thus, a basis for an extra-schedular evaluation 
has not been presented.  The Board has also considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3, but 
does not find the evidence is of such approximate balance as 
to warrant its application.  The preponderance of the 
evidence is clearly against the veteran's claims for 
increased evaluations for both his hiatal hernia with 
abdominal adhesions and deformed duodenal bulb and his 
appendectomy with post-operative ventral hernia.


ORDER

Entitlement to an increased (compensable) evaluation for the 
veteran's service-connected appendectomy with post-operative 
ventral hernia is denied.

Entitlement to an increased evaluation for the veteran's 
service-connected hiatal hernia with abdominal adhesions and 
deformed duodenal bulb, above the current 10 percent 
disability evaluation, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

